DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 6/6/2022 is acknowledged.
Applicant amended claims 1, 8, and 9.

Allowable Subject Matter
Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Lee et al. (US 2017/0133386), discloses a plurality of PD transistors (PD-1 and PD-2 in Fig. 6A, paragraph 0029), each including a first fin structure 222 (Fig. 6B, paragraph 0029) formed on the semiconductor substrate 210 (Fig. 6B), a PD gate structure 240b (Fig. 6B, paragraph 0025) formed across the first fin structure 222 (Fig. 6B) and covering a portion of a top and sidewall surfaces of the first fin structure 222 (Fig. 6B), and a first source/drain doped layer 272 (Fig. 6B, paragraph 0034) formed in the first fin structure 222 (Fig. 6B) on both sides of the PD gate structure 240b (Fig. 6B); a plurality of adjacent transistors (PU-1 and PU-2 in Fig. 6A, paragraph 0029), each including a second fin structure 224 (Fig. 6B, paragraph 0029) formed on the semiconductor substrate 210 (Fig. 6B) and a second source/drain doped layer 276 (Fig. 6B, paragraph 0034) formed in the second fin structure 224 (Fig. 6B), wherein the second source/drain doped layer 276 (Fig. 6B) is adjacent to the first source/drain doped layer 272 (Fig. 6B) of the plurality of the plurality of PD transistors (PD-1 and PD-2 in Fig. 6A) but fails to disclose the first source/drain doped layer has a uniform width in a direction perpendicular to an extending direction of the first fin structure and parallel to a surface of the semiconductor substrate; and wherein the second source/drain doped layer has a uniform width in a direction perpendicular to an extending direction of the second fin structure and parallel to the surface of the semiconductor substrate, and the uniform width of the first source/drain doped layer is greater than the uniform width of the second source/drain doped layer. Additionally, the prior art does not teach or suggest an SRAM, comprising: the first source/drain doped layer has a uniform width in a direction perpendicular to an extending direction of the first fin structure and parallel to a surface of the semiconductor substrate; and wherein the second source/drain doped layer has a uniform width in a direction perpendicular to an extending direction of the second fin structure and parallel to the surface of the semiconductor substrate, and the uniform width of the first source/drain doped layer is greater than the uniform width of the second source/drain doped layer in combination with other elements of claim 1.

A closest prior art, Lee et al. (US 2017/0133386), discloses an SRAM, comprising: a semiconductor substrate 210 (Fig. 6B, paragraph 0017); a plurality of PD transistors (PD-1 and PD-2 in Fig. 6A, paragraph 0029), each including a first fin structure 222 (Fig. 6B, paragraph 0029) formed on the semiconductor substrate 210 (Fig. 6B), a PD gate structure 240b (Fig. 6B, paragraph 0025) formed across the first fin structure 222 (Fig. 6B) and covering a portion of a top and sidewall surfaces of the first fin structure 222 (Fig. 6B), and a first source/drain doped layer 272 (Fig. 6B, paragraph 0034) formed in the first fin structure 222 (Fig. 6B) on both sides of the PD gate structure 240b (Fig. 6B); a plurality of adjacent transistors (PU-1 and PU-2 in Fig. 6A, paragraph 0029), each including a second fin structure 224 (Fig. 6B, paragraph 0029) formed on the semiconductor substrate 210 (Fig. 6B) and a second source/drain doped layer 276 (Fig. 6B, paragraph 0034) formed in the second fin structure 224 (Fig. 6B), wherein the second source/drain doped layer 276 (Fig. 6B) is adjacent to the first source/drain doped layer 272 (Fig. 6B) of the plurality of the plurality of PD transistors (PD-1 and PD-2 in Fig. 6A); an isolation layer (230 and 240a in Fig. 6B, paragraphs 0022 and 0025), formed on the semiconductor substrate 210 (Fig. 6B) and covering a portion of a top and sidewall surfaces of each first fin structure 222 (Fig. 6B); a fin sidewall film 250 (Fig. 6B, paragraph 0032), formed on the isolation layer (230 and 240a in Fig. 6B) and covering sidewall surfaces of each PD gate structure 240b (Fig. 6B); and a first PD dielectric layer 260 (Fig. 6B, paragraph 0027), formed on the isolation layer (230 and 240a in Fig. 6B) and covering sidewall surfaces of the first source/drain doped layer 272 (Fig. 6B) but fails to teach the first source/drain doped layer has a uniform width in a direction perpendicular to an extending direction of the first fin structure and parallel to a surface of the semiconductor substrate; and wherein the second source/drain doped layer has a uniform width in a direction perpendicular to an extending direction of the second fin structure and parallel to the surface of the semiconductor substrate, and the uniform width of the first source/drain doped layer is greater than the uniform width of the second source/drain doped layer as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-13 depend on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813